Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 11, 2022

                                     No. 04-22-00035-CV

                              Donald William FLETCHER et al,
                                          Appellant

                                               v.

                                 TOSCANO PROPERTIES,
                                       Appellee

                 From the County Court At Law No. 10, Bexar County, Texas
                              Trial Court No. 2020CV05146
                         Honorable John Longoria, Judge Presiding

                                        ORDER
        On January 14, 2022, appellant filed a notice of appeal stating his intent to appeal his
eviction. The clerk’s record was filed on March 10, 2022. The clerk’s record did not contain a
final order or judgment. In response to this court’s inquiry, the trial court clerk confirmed the
trial court has not signed a final order or judgment. “[A]n appeal may be prosecuted only from a
final judgment.” N.E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). Because
no final order or judgment has been entered in the underlying case, appellant is ORDERED to
show cause in writing no later than March 25, 2022 why this appeal should not be dismissed
for lack of jurisdiction.


                                                    _________________________________
                                                    Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2022.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court